COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Beales and Senior Judge Fitzpatrick


AVALON, INC. AND
 PRINCETON INSURANCE COMPANY
                                                                MEMORANDUM OPINION*
v.     Record No. 1356-07-1                                         PER CURIAM
                                                                   OCTOBER 2, 2007
DEBRA J. CARTER


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (David B. Oakley; Huff, Poole & Mahoney, P.C., on brief), for
                 appellants.

                 (Byron A. Adams, on brief), for appellee.


       Avalon, Inc. and its insurer appeal a decision of the Workers’ Compensation Commission

finding Debra J. Carter proved that medical treatment rendered to her by Dr. Ronald V. Kidd

beginning in September 2005 was causally related to her compensable November 3, 2003 injury

by accident. We have reviewed the record and the commission’s opinion and find that this

appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in its

final opinion. See Carter v. Avalon, Inc., VWC File No. 217-52-25 (May 11, 2007). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.